DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as filed are unclear (in particular Figures 2, 3, 4, and 9). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2017/0011580).

Regarding claim 1, the prior art discloses a centralized hub system for improving automatic waste transport and collection using a self-driving robot, the system comprising self-driving inlet robots and a web-based integrated management server  (see at least paragraph 60 to Huang et al), the self-driving inlet robots each comprising a body portion, a sensor portion, a waste collection behavior portion, and a controller, the body portion being formed with at least one between a top inlet and side inlet for receiving waste and a first outlet for discharging waste, and comprising a moving means, the sensor portion comprising a lidar sensor, a radar sensor, a GPS, and a weight measuring sensor that are mounted to the body portion, the waste collection behavior portion comprising a first waste collection arm and second waste collection arm that are mounted to the body portion and grip waste and put the same into the top inlet and side inlet (see at least paragraphs 154-165 to Huang et al “FIG. 15 shows the robot 100 in proximity to a recycling unit 15. Recycling unit 15 is capable of containing a power supply 36 for supplying power to one or more robot(s) 100 (FIG. 4) and master computer 42. These devices may also be located separately from the recycling unit 15. The power supply 36 is provided to maintain the battery 41 for providing electrical power to the robot 100 (FIG. 4). The master computer 42 provides communication to the slave computer 43. In a preferred embodiment, recycling unit 15 is the primary interface to one or more robot(s) 100 supplying waste article(s) 23. Recycling unit 15 may be configured to include an equal or greater number of waste bins (not shown), capable of receiving waste articles 23 which may have been at least partially sorted by one or more robot(s) 100. Recycling unit 15 includes sensors such as optical and weight sensors to improve functions to sort recyclable waste from disposable waste, and to sort recyclable waste by type into separate waste portions, via bins, segmented containers or other partitioning means. Robot 100 may interface with the recycling unit 15 by a receiving means, which may be one or more conveying systems, such as those using belts or tracks (not shown), scraper systems, such as those using linear or rotary scrapers (not shown), air transfer systems such as those embodying a vacuum or suction device (not shown), paddle systems, such as those using polymer, wooden or metallic paddles (not shown) or other common material handling device that is capable of receiving at least partially sorted waste articles 23 from robot 100.
[0155] Robot 100 includes a waste removal aperture 35, such as a door shown in an open state to release waste articles 23 collected by the robot 100. The waste removal aperture 35 will open on command when the robot 100 is in proximity of the recycling unit 15. It is preferred that there be one waste removal aperture 35 for each waste receptacle 21. Alternately, the waste receptacle 21 may rotate within the main body 20 to align an opening (not shown) with a waste removal aperture 35. The waste removal aperture may be hingedly covered as shown, or may be slidably covered. [0156] In operation, a covered waste removal aperture 35 will open on command, and the robot 100 will interface with recycling unit 15, dispensing waste via a dispensing means such as a gravity feed, conveyance or ejection mechanism, or with assistance from one or more articulating arm(s) 30 into proximity of the recycling unit 15. Waste articles(s) 23 will preferably be dispensed within access of a receiving means. Dispensing may be assisted by active or passive features in the robot or recycling unit. The receiving means will transfer the waste articles 23 into recycling unit 15, wherein confirmation of sorting, or additional sorting occurs. Once fully sorted, waste articles 23 capable of recycling may be compressed, or will pass directly to a storage facility available for transport. Waste articles not intended for recycling will be separately stored, or will be transferred to a trash container (not shown)”, respectively, a compression plate that opens and closes the top inlet and compresses the waste in the body portion by vertical movement (see at least paragraph 152 to Huang et al), and a side door rotatably mounted to the body portion so as to open and close the side inlet, and the controller being configured to control the operations of each component of the waste collection behavior portion and the moving means of the body portion and to preset a capacity limit for the waste stored in the body portion and control the moving means in such a way as to enable self-driving to a pre-designated waste disposal site if the amount of waste disposed into the body portion is higher than the capacity limit (see at least paragraphs 154 and 155 to Huang et al), and the integrated management server being configured to receive, store, and manage at least one among user identification information, waste type information, waste measurement information, charging information, and payback information transmitted from the self-driving inlet robots (see at least paragraphs 54 and 55 to Huang et al), and being installed in a pre-designated place where the self-driving inlet robots gather together (see at least paragraphs 159and 160 to Huang et al), wherein the self-driving inlet robots operate as either a first type which makes a measurement on a waste item based on either weight, volume (see at least paragraph 154 to Huang et al “weight sensor”, or number and then charges a fee or not based on the measurement information (see at least paragraph 83 to Huang et al “charge the consumer accordingly”), or a second type which makes a measurement on a recyclable waste item based on either weight, volume, or number and then pays back a fee or not based on the measurement information (see at least paragraph 130 to Huang et al “In block 1056 a reward to a consumer can be issued when the consumer 300 deposits recycle refuse in one of the mechanized mobile merchantry 100, which has been functionality adapted to provide at least recycle refuse collections”).Regarding claim 1, the prior art discloses  the system of claim 1, further comprising a self-driving vehicle robot comprises a driving body portion (see at least paragraph 151 to Huang et al), a disposal means, a sensing portion, and a controller (see at least paragraph 154 to Huang et al), the driving body portion comprising a first inlet on the top and a second inlet on the side, which are for putting waste in, a second outlet for discharging waste (see at least paragraph 154 to Huang et al), and a transportation device, the disposal means being mounted to the driving body portion, for putting the waste stored in the self-driving inlet robot into the driving body portion (see at least paragraph 156 to Huang et al), the sensing portion comprising a GPS for self-driving and other sensors (see at least paragraph 67 to Huang et al), and being mounted to the driving body portion, and the controller being configured to control the operations of the transportation device of the driving body portion and the disposal means (see at least paragraph 147 to Huang et al), based on a signal sensed by the sensing portion and a preset driving program, wherein the self-driving vehicle robot drives itself, collects waste (see at least paragraphs [149 and 150 to Huang et al), and self-drives and returns to a pre-designated waste disposal site, in response to an operation request signal received from the outside or on a preset self-driving cycle (see at least paragraphs 155 and 156 to Huang et al).




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687